Citation Nr: 0827224	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  00-17 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
disability of the cervical spine.  

2.  Entitlement to service connection for a disability of the 
right hand, to include osteoarthritis of the thumb.  

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel

INTRODUCTION

The veteran had active service in the United States Navy from 
July 1957 to July 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In reviewing the record, the Board notes that a private 
physician reported in a November 2001 statement that the 
veteran has arthritis of both thumbs and that such is linked 
to his repetitive use of his thumbs while on active duty.  
The decision below grants service connection for arthritis of 
the right thumb with pain in the right hand.  A claim for 
service connection for a left thumb/hand disability has not 
been developed for appellate consideration.  Accordingly, the 
Board refers this latter issue to the RO for appropriate 
development and adjudication.

The issue of entitlement to service connection for bilateral 
carpal tunnel syndrome is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is medical and X-ray evidence of a current 
diagnosis of  a low back disability, to include degenerative 
joint and disc disease of the lumbar spine; however, a 
chronic low back disability, to include arthritis, was not 
present during service or for many years thereafter; the 
veteran attests to having a substantial low back injury in 
2002, many years after service; and the preponderance of the 
competent opinion evidence is against a nexus between a 
current low back disorder and service.

2.  The veteran's service-connected cervical spine disability 
did not cause or aggravate his low back disability; the only 
competent opinion that addresses this question weighs against 
the claim.  

2.  There is medical and X-ray evidence to show that the 
veteran has arthritis in his right thumb with scars on the 
hand, which is manifested by pain throughout the right hand; 
the competent evidence supports a finding that this disorder 
is a result of using tools repetitively during the veteran's 
many years of service as a naval aircraft mechanic.   


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred or 
aggravated during active service, nor may arthritis of the 
lumbar spine be presumed to have been incurred therein; the 
veteran's low back disability is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131, 1137, 5103, 5103A; 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007).

2.  Service connection for osteoarthritis of the right thumb 
and scars on the hand with radiation of pain throughout the 
right hand is warranted.  38 U.S.C.A. §§ 1110, 1131, 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the claimant is expected to provide.  See 38 C.F.R. § 3.159.  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

As the instant Board decision grants service connection for 
osteoarthritis of the right thumb with radiation of pain 
throughout the right hand, the need to ascertain whether VA 
fully complied with its duties to notify and assist with 
respect to this issue is obviated and, as noted above, the 
claim for service connection for bilateral carpal tunnel 
syndrome is addressed in the remand below.

With regard to the claim for service connection for a low 
back disability, to include on a secondary basis, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim, has notified him of the information 
and evidence necessary to substantiate the claim, and has 
fully disclosed the government's duties to assist him.  While 
the claims predate enactment of the VCAA, and thus the 
September 1999 rating decision, the veteran did receive 
notice of the type required by the VCAA letter in May 1999 
(the veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf), and most importantly, he was issued 
remedial notification in post-decisional documents and had 
his claims re-adjudicated in subsequently issued statements 
of the case/supplemental statements of the case.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006)Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claims be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.  Thus, any question as to timing of notification 
for the rating or effective date to be assigned is moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under this 
circumstance, any prejudice raised by the failure to provide 
notice of the Dingess requirements is rebutted.

As noted above, the veteran was furnished notice of what 
information or evidence was necessary to substantiate his 
claims for service connection.  The veteran has been provided 
the opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.  While the veteran 
does not have the burden of demonstrating prejudice, it is 
pertinent to note that the evidence does not show, nor does 
the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded a VA examination in April 2005 for 
the purpose of determining the etiology or approximate onset 
date for his low back disability.  The examination was 
adequate with respect to the low back disorder, included a 
nexus opinion, and when considered with the other relevant 
evidence of record, the Board finds that the record is 
adequate to resolve this claim.  There is no further duty to 
provide an examination or medical opinion with respect to the 
only claim denied by this decision.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Certain chronic conditions, such as arthritis, if manifest to 
a compensable degree within a year of service separation, 
will be service connected.  38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a) (2007); see Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc). Any increase in 
severity of a non-service-connected disease or injury that is 
proximately due to or aggravated as a result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  An amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, was enacted.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially codifies Allen by 
adding language that requires that a baseline level of 
severity of the nonservice- connected disease or injury must 
be established by medical evidence created before the onset 
of aggravation.

Analysis-Low Back

The veteran contends, in essence, that his low back 
disability, to include degenerative disc and joint disease, 
began during or as the result of his many years of naval 
service, to include trauma associated with heavy lifting.  He 
also asserts that his low back disability is etiologically 
related to his service-connected cervical spine disorder.  
Accordingly, the Board must address the matter on direct 
incurrence, presumptive (for arthritis) and secondary bases.  
See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

The service medical records are negative for any findings 
relating to a low back injury or disability.  There is no 
post-service medical or X-ray evidence of a low back 
disability, to include arthritis of the lumbar spine, until 
many years after service.  There are, however, lay statements 
from both the veteran and one of his fellow sailors which 
attest to complaints of back pain during active duty.  
Specifically, one of the veteran's service buddies sent forth 
a letter which described the veteran constantly referring to 
back aches while the two men were in the same housing 
facility.  It is also pertinent to note that the veteran had 
a twenty year naval career, working in the labor-intensive 
field of aircraft maintenance.  As explained below, the 
evidence is conflicting as to whether the veteran's low back 
disability is linked to any incident of service. 

The veteran underwent a VA spine examination in April 2005, 
which resulted in a diagnosis of a chronic low back 
disability, to include degenerative disc disease of the 
lumbar spine, with associated loss of motion.  Thus, a 
current disability is established, and the question arises as 
to whether or not this disability is related to the veteran's 
military service.  The VA examiner reviewed the record and 
concluded that there was insufficient evidence to establish 
that the veteran's low back disorder was causally related to 
his military service.  The physician also dismissed a nexus 
to the veteran's cervical spine disorder, stating that there 
was no relationship between the degenerative disc disease and 
the neck disability.  In dismissing the cervical and lumbar 
disabilities as "not related," the examiner has effectively 
ruled out a causal and aggravation relationship.  See 
38 C.F.R. § 3.310.  The examiner indicated that he had 
reviewed the appropriate medical history.   

This VA opinion is unequivocal in ruling out a causal link 
between the veteran's current low back disorder any incident 
of service or his service-connected a cervical spine 
disability.  It is not, however, the only opinion of record.  
A July 2001 statement from an osteopath includes the 
statement that the veteran's "osteoarthritis" is related to 
his military service.  The osteopath's opinion, however, was 
cursory at best; it contains neither rationale nor indication 
that the claims file had been reviewed and it does not give a 
location for the osteoarthritis.  In cases where an examiner 
who has rendered a medical opinion has not had an opportunity 
to review the veteran's medical records, the medical 
opinion's probative value is substantially limited.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (bare 
conclusions without a factual predicate in the record are not 
considered probative).  Furthermore, there is no indication 
in the record (service treatment records, service personnel 
records, etc.) of an incident or event which could serve to 
substantiate the osteopath's opinion (see Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006)), although, as noted 
above, there is lay evidence of in-service back pain.  

In weighing the nexus opinions noted above, the Board 
determines the VA opinion to be far more probative in nature 
because it was based upon a review of the record and 
supported by a rationale.  This finding is further buttressed 
by a statement by the veteran made to his private physician 
in February 2005, where he indicated that he began to develop 
back problems after a fall from a truck in 2002, decades 
after service separation.  The record in fact includes 
evidence of such post-service trauma and the residuals of 
this injury required surgical intervention.  Thus there is 
further evidence to support the conclusion made in the 2005 
VA examination.  See Coburn, supra.      

The Board has considered the veteran and his fellow former 
sailor's account of back pain in service.  Laymen can attest 
to factual matters of which they have first-hand knowledge, 
to include sustaining and injury and experiencing pain in 
service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions regarding 
the diagnosis or etiology of arthritis or disc disease of the 
lumbar spine. Thus, his opinion regarding a nexus between his 
low back disability and service and/or a cervical spine 
disability is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  In the Board's judgment, the 
disability in question, which was diagnosed on the basis of 
thorough clinical and X-ray examinations, is not the type of 
disability that can be diagnosed by a layman.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
Accordingly, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise to provide a diagnosis or etiology for such 
symptoms such as back pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


Analysis-Right Hand

The veteran contends that he developed a right thumb/hand 
disability as a result of his duties of an aviation 
electrician during service, which included the use fine tools 
in awkward positions repetitively.  (The claim for service 
connection for bilateral carpal tunnel syndrome is addressed 
in the remand below; the issue here is service connection for 
a right thumb/hand disability.)

Upon review of the service medical records, the Board finds 
that several scars on the right hand were noted upon the 
service separation examination.  Regarding the details of the 
veteran's naval service, the personnel records do confirm 
that he worked in aviation/avionic mechanics, and there is no 
doubt that such work would require the ability to manipulate 
fine tools such as screwdrivers, etc.  

The veteran submitted two private medical opinions that are 
relevant to the question at hand.  The first, the same July 
2001 osteopath's note mentioned in the low back analysis, 
merely states that "osteoarthritis" (not specifying a 
joint) is related to service.  No rationale is provided.  A 
second opinion, however, dated in November 2001, states that 
there is arthritis present in the carpal metacarpal joint in 
both thumbs.  The physician who issued this statement noted 
that he had been treating the veteran, and that the nature of 
arthritis found in the thumbs is of the type that would be 
expected after repetitive usage, such as the manipulation of 
fine tools as an aircraft mechanic.  As the veteran is not 
engaged in that type of employment anymore, the physician 
believed the disorder to be related to service.  

In April 2005, the veteran was afforded a VA examination.  
The associated report indicated that there was not enough 
evidence to suggest that any disorder in the right hand was 
linked to an event in service.  The veteran's allegation of 
using fine tools was noted; however, the examiner did not 
believe that there was enough evidence to link degenerative 
joint disease of the right metacarpal joint to service.  The 
examiner also pointed out that there was no evidence of the 
onset of osteoarthritis in the right hand within a year of 
service separation.  

The Board finds the April 2005 VA opinion is less probative 
than the supportive November 2001 private medical opinion.  
Specifically, the VA physician did not acknowledge the 
supportive 2001 opinion and while the VA clinician noted the 
contended relationship between tool use and arthritis, the 
rationale did not state why such a relationship was not 
possible, opting instead to make a rather conclusory opinion.  
Thus, in weighing the evidence, the Board determines the 
November 2001 private physician's opinion to be more 
probative, as it contains a rationale for its conclusion that 
arthritis of the right thumb is linked to the veteran's 
repetitive use of his thumbs while on active duty.  (This 
same physician also linked the veteran's arthritis of the 
left thumb to service; as noted in the introduction, as this 
matter is not in appellate status, it is referred to the RO 
for appropriate development and adjudication.)  While it is 
not clear if the private physician reviewed the evidentiary 
record, his opinion was based on undisputed facts regarding 
the nature of the veteran's in-service duties.  See Kowalski, 
supra; Coburn, supra.   

The November 2001 private medical opinion establishes a 
current diagnosis of a right thumb disability, to include 
arthritis (later confirmed in the 2005 VA examination) and a 
nexus between such and service.  As it is the most probative 
opinion of record, the Board concludes that service 
connection is warranted.  


ORDER

Entitlement to service connection for a low back disability, 
including arthritis of the lumbar spine, to include as 
secondary to a service-connected disability of the cervical 
spine is denied.  

Entitlement to service connection for osteoarthritis of the 
right thumb with scars on the right hand and right hand pain 
is granted.  





REMAND

The veteran contends that he has bilateral carpal tunnel 
syndrome as a result of his service in the U.S. Navy.  
Specifically, he asserts the same argument which was 
forwarded with respect to his osteoarthritis in the right 
hand: many years of performing work with tools on Navy 
aircraft eventually led to the development of bilateral 
carpal tunnel syndrome.  

The record shows that the veteran has a history of carpal 
tunnel release surgery in 1979, just a few years after his 
separation from service.  The veteran's wrists were examined 
in an April 2005 VA examination; however, while it appears 
that some neurological testing was done, the absence or 
presence of carpal tunnel syndrome is not noted.  Given that 
there is a longstanding in-service history of repetitive use 
of the wrists in working with fine tools, and that there is a 
contended history of surgical treatment for carpal tunnel 
syndrome within several years of service separation, the 
Board finds that there is a duty to provide an examination to 
determine if carpal tunnel syndrome is present, and if so, if 
there is any relationship between the disorder and service.  
38 U.S.C.A. § 5103(A)(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Allow the veteran the opportunity to 
submit any evidence, to include private 
medical records in his possession, which 
might help substantiate his claim.  If the 
veteran has had additional treatment for 
his claimed disorder of carpal tunnel 
syndrome, he should identify the treatment 
facility and VA should then obtain copies 
of the records.  

3.  Schedule the veteran for a VA 
neurology examination for the purposes of 
determining the nature, approximate onset 
date and/or etiology of any wrist disorder 
that is present, to include bilateral 
carpal tunnel syndrome (including surgery 
for same).  Following a review of the 
relevant evidence in the claims file, the 
clinical evaluation, and any tests that 
are deemed necessary, the examiner is 
asked to provide an opinion on the 
following:  

Is it at least as likely as not (50 
percent or greater probability) that 
any wrist disorder that is currently 
present, to include bilateral carpal 
tunnel syndrome (including surgery 
for same) began during service or is 
causally linked to any incident of 
service, to include an undisputed  
longstanding history of repetitive 
use of fine tools.  

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended relationship; less likely 
weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and indicate that the 
claims file was reviewed.  If a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the veteran's claim for 
service connection for bilateral carpal 
tunnel syndrome.  If the benefit sought on 
appeal is denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


